Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Assistant Vice President and Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR March 1, 2016 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Post-Effective Amendment No. 26 to the Registration Statement on Form N-4 for Lincoln Life & Annuity Variable Annuity Account H of Lincoln Life & Annuity Company of New York (File No. 333-141758) Commissioners: On behalf of Lincoln Life & Annuity Company of New York (the “Company”) and Lincoln Life & Annuity Variable Annuity Account H (the “Account”), we are transmitting for filing under Rule 485(a) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 26 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No. 278 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The Amendment is intended to be a “template” for other filings by the Company.Accordingly, the Company will submit a supplemental request, under separate cover, pursuant to Rule 485(b)(1)(vii) under the 1933 Act, that the Commission permit the filing under paragraph (b) of Rule 485 of one or more post-effective amendments incorporating changes to the prospectus for other variable annuity contracts issued through the Account and certain other separate accounts of the Company. The prospectus disclosure contained in this Amendment is based on a prospectus currently under review by the Commission (File No. 333-181612). Accordingly, we request that the Registration Statement be given selective review.The Statement of Additional Information is being incorporated by reference to a previous filing. If you have any questions or comments on the Amendment, please contact me at the number listed above. Sincerely, Scott C. Durocher
